DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior rejections under 35 U.S.C. §112(b) have been withdrawn in view of the amendments to claim 1.
Applicant's arguments filed in the response dated 07/19/2022 (hereafter, “the response”) have been fully considered but they are not persuasive. The earlier rejection has been modified but otherwise substantially maintained.
Examiner concedes that the earlier interpretation of the term, “rare earth element” is broader than the person having ordinary skill in the art would have.
Applicant argues that Tomita teaches that Li-3-InBr6 provides a maximum ion conductivity rather than Li3InBr3Cl3 and cites FIG. 2(b) of Tomita (pg. 5 of the response). Applicant concludes that the person having ordinary skill in the art (“the skilled person”) would not be motivated to modify Li3InBr6 by substituting Br with Cl in view of the teaching of Tomita. The basis of this argument is erroneous as shown below. 
FIG. 2(b) of Tomita shows two values: (1) activation energy (empty white dots) and (2) phase transition temperature (solid black dots) for the mixed halide Li3InX compound (where X is the mixed halide). The figure does not show a minimum ionic conductivity at around x=3 as asserted by Applicant. The data in question is actually the activation energy. The skilled person knows that in rates that are represented by an Arrhenius-type equations, lowering the activation energy results in an increase in the rate. In this case, the portion of the FIG. 2(b) of Tomita referred to by Applicant is the activation energy (empty white dots), not the conductivity.
Tomita concluded that the ionic conductivity was at a maximum at around x=3 (§4. Conclusions, pg. 870), which is exactly the opposite conclusion that Applicant has made. Thus, Applicant’s conclusion is completely erroneous; the activation energy is the lowest in the mixed halide (FIG. 2) and the ionic conductivity is highest in the mixed halide (x=3). Since Applicant has misinterpreted or misrepresented Tomita, Applicant’s argument that the skilled person would not have a reasonable expectation of success is not persuasive.
Applicant argues that Li3YBr6 and Li3InBr6 “would likely be different from each other.” The Examiner agrees that the use of In instead of Y would likely result in reasonable differences. 
Applicant argues that because Applicant’s own experiments indicate that the conductivity of Li3InBr6 is on the order of 10-7 S/cm, that the indium compound is significantly different from the claimed yttrium compound.
This is in disagreement with Tomita. See FIG. 2(b) of Tomita (solid black dots), at x=0 (i.e., Li3InBr6), the ionic conductivity is on the order of 10-4 S/cm, which is the same order of magnitude with the experimental results for the Li3YBr6 compound experiments conducted by Applicant. See Tomita at pg. 869: “When comparing the non-substituted compound to x=3 compound, there is a little difference in conductivity value and a large change in phase transition temperature” (emphasis added).
Examiner is of the opinion that the single data point presented by Applicant is insufficient evidence when weighed against the evidence of Tomita, which suggests that Applicant’s measurement of the conductivity of Li3InBr6 is inaccurate. Thus, Examiner remains of the opinion that the similarities between the two compounds (e.g., Li-ion conductors, same crystal structure) would lead the skilled person to have a reasonable expectation of success in modifying Li3YBr6 of Bohnsack by creating the mixed halide (Cl, Br) compound.
Applicant argues the claimed compound shows unexpected results. However, as established in the rejection of Bohnsack in view of Tomita, there would have been a reasonable expectation of success in modifying Bohnsack with Tomita to increase the ionic conductivity. That is, Applicant’s argument that the claimed compound results in an unexpected conductivity is not considered persuasive. The evidence of record shows that the increase in ionic conductivity is exactly what the skilled person would expect.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bohnsack (Bohnsack, Andreas, et al. "Ternäre Halogenide vom Typ A3MX6. VII [1]. Die Bromide Li3MBr6 (M=Sm-Lu,Y): Synthese, Kristallstruktur, Ionenbeweglichkeit." Zeitschrift für anorganische und allgemeine Chemie 623.9 (1997): 1352-1356) in view of Tomita (Tomita, Y., et al. "Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx." Solid State Ionics 179.21-26 (2008): 867-870). It is noted that Bohnsack was cited in an IDS, and an English translation thereof was provided to the Office. The English translation filed by Applicant is referred to below.
Regarding claim 1¸ claim 1 requires a compound represented by a formula Li3YBr6-xClx, where 0.5 ≤ x ≤ 3.5.
Bohnsack teaches Li3YBr6 (see Table 2, pg. 1354). Bohnsack teaches the lithium ion mobility of this compound (pg. 1354-1355, see Table 4) and thus meets the limitation of being a solid electrolyte material. However, Bohnsack does not teach a chloride component of the compound, and thus Bohnsack does not teach Li3YBr3Cl3 or a Li3YBr6-xClx-type compound, which is believed to be the claimed structure of the claimed XRD pattern.
However, Tomita teaches the deficient limitation. Tomita relates to a Li3InBr6-xClx compound (abstract) for use in lithium ion all solid batteries (pg. 867, §I. Introduction, first column) and is thus analogous art. The compound is considered analogous art because Tomita teaches that the purpose of the study is to determine if the ionic conductivity of Li3InBr6 is improved by substituting Cl for Br (pg. 867, §I. Introduction, second column). Li3InBr6 and Li3YBr6 were both known as lithium ion conductors before the time of the invention (see §1 of Tomita and abstract of Bohnsack). Moreover, these two compounds share the same crystalline structure and the physical property of ionic conduction of lithium (Id.).
Tomita teaches that ionic conductivity of the compound reached a maximum at x=3 (i.e., equal parts Cl and Br). Tomita concludes that substitution of Cl increased the diffusion rate of lithium ion (pg. 870, §4. Conclusions).
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the compound of Bohnsack (Li3YBr6) with that of Tomita to arrive at the compound Li3YBr3Cl3. The person having ordinary skill in the art (“skilled person”) would have been motivated to do so in order to increase the lithium ion diffusion rate. In doing so, the skilled person would more likely than not would have arrived at the claimed invention, because Tomita teaches a maximum ionic conductivity at around x=3 (pg. 870, §4. Conclusions), which would result in the claimed compound of Li3YBr6-xClx (specifically, Li3YBr3Cl3) and falls within the claimed bounds of x.
Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I. In the instant case, it is believed that the compositional modification of Bohnsack with Tomita would have resulted in a substantially identical composition and structure because both Li3YBr6 and Li3InBr6 -have a monoclinic crystal structure (see Table 2 of Bohnsack and pg. 1354; see pg. 868, §3.1 X-ray diffraction of Tomita).
 There would have been a reasonable expectation of success in increasing the lithium ion diffusion rate because Li3YBr6 and Li3InBr6 were both known as lithium ion conductors having the same crystalline structure (monoclinic) before the time of the invention. Tomita also teaches that substituting Cl into this structure is effective for increasing lithium ion conductivity (pg. 870, §4. Conclusions). Tomita’s proposed mechanism for improving the ionic conductivity is through the crystalline structure, i.e., defects in the structure (§4. Conclusions). Accordingly, there would have been a reasonable expectation of success in modifying Bohnsack’s Li3YBr6 compound through the teachings of Tomita to arrive at the claimed invention.
Regarding claim 2¸ Bohnsack in view of Tomita teach the solid electrolyte material of claim 1. Claim 2 requires wherein the peaks are present within all ranges of diffraction angles 2θ (in degrees) of 13.8 to 14.2, 27.8 to 28.4, 32.3 to 32.8, 46.2 to 47.2, 54.8 to 56.0, and 57.5 to 58.8, which are simply narrower ranges of the XRD pattern recited in claim 1. As noted above, the combination of Bohnsack and Tomita is held to teach substantially the same composition and structure of Li3YBr6-xClx. As such, it is believed that the combination of Bohnsack in view of Tomita would also meet the limitations of claim 2.
Regarding claim 3, Tomita teaches that Li3InBr6 is useful in lithium ion batteries because it is a lithium ion conductor, and in particular, all solid state batteries (pg. 867, §I. Introduction, first column). The structure recited in claim 3 would be inherent to an all solid battery. Thus, Tomita is held to teach a positive electrode; a negative electrode; and  an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer includes the solid electrolyte material. As noted above, Bohnsack in view of Tomita teach the solid electrolyte according to claim 1. Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the material of modified Bohnsack into an all solid state battery because Tomita teaches such lithium ion conductors are useful in all solid state batteries. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita, Y., et al. "Substitution effect of ionic conductivity in lithium ion conductor, Li3InBr6-xClx." Solid State Ionics 179.21-26 (2008): 867-870) in view of Bohnsack (English translation of Bohnsack, Andreas, et al. "Ternäre Halogenide vom Typ A3MX6. VII [1]. Die Bromide Li3MBr6 (M= Sm-Lu, Y): Synthese, Kristallstruktur, Ionenbeweglichkeit." Zeitschrift für anorganische und allgemeine Chemie 623.9 (1997): 1352-1356) and 
Regarding claim 1¸ claim 1 requires a compound represented by a formula Li3YBr6-xClx, where 0.5 ≤ x ≤ 3.5.
Tomita teaches Li3InBr6-xClx (abstract) for use in lithium ion all solid batteries (pg. 867, §I. Introduction, first column) as a lithium ion conductor (i.e., a solid electrolyte). Tomita teaches that Li3InBr6-xClx has a monoclinic crystalline structure (§3.1 X-ray diffraction of Tomita). 
Tomita differs from the claimed invention in that the claimed invention requires element yttrium (Y), whereas Tomita teaches indium (In).
Bohnsack teaches the deficient limitation. Bohnsack relates to Li3MBr6 compounds (abstract) made with various elements, including Y, and their lithium ion conductivities (pg. 1354-1355) and is thus analogous art.
Bohnsack teaches that Li3YBr6 has the same crystalline structure as Tomita (monoclinic, see Table 2 of Bohnsack). Cumulatively, Bohnsack and Tomita teach that Li3YBr6 and Li3InBr6 have the same crystal structure and are known lithium ion conductors.
It would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by simply substituting the indium (In) of Tomita with the yttrium (Y) of Bohnsack to arrive at the claimed invention compound of Li3YBr6-xClx. There would have been a reasonable expectation of success in obtaining a lithium ion conducting compound by substituting the indium of Tomita with the yttrium of Bohnsack because both Tomita and Bohnsack relate to the same type of genus of compound (i.e., Li3MX3, where M is a metal and X is a halide) having the same monoclinic crystalline structure and ability to conduct lithium ions. See MPEP 2143 §I.B and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
In the instant case, it is believed that the compositional modification of Tomita with Bohnsack would have resulted in a substantially identical composition and structure because both Li3YBr6 and Li3InBr6 -have a monoclinic crystal structure (see Table 2 of Bohnsack and pg. 1354; see pg. 868, §3.1 X-ray diffraction of Tomita). Moreover, Tomita appears to produce their lithium indium halide compound by a similar process (see §2 of Tomita) as the one used in the specification (see [0098] of the PG-Pub).
Regarding claim 2¸ Tomita in view of Bohnsack teach the solid electrolyte material of claim 1 as described above. Claim 2 requires wherein the peaks are present within all ranges of diffraction angles 2θ (in degrees) of 13.8 to 14.2, 27.8 to 28.4, 32.3 to 32.8, 46.2 to 47.2, 54.8 to 56.0, and 57.5 to 58.8, which are simply slightly narrower ranges of the XRD pattern recited in claim 1. As noted above, the combination of Tomita and Bohnsack is held to teach substantially the same composition and structure of Li3YBr6-xClx. As such, it is believed that the combination of Bohnsack in view of Tomita would also meet the limitations of claim 2.
Regarding claim 3, Tomita teaches that Li3InBr6 is useful in lithium ion batteries because it is a lithium ion conductor, and in particular, all solid state batteries (pg. 867, §I. Introduction, first column). The structure recited in claim 3 would be inherent to an all solid battery. Thus, Tomita is held to teach a positive electrode; a negative electrode; and  an electrolyte layer provided between the positive electrode and the negative electrode, wherein at least one selected from the group consisting of the positive electrode, the negative electrode, and the electrolyte layer includes the solid electrolyte material. As noted above, Tomita in view of Bohnsack teach the solid electrolyte according to claim 1. Thus, Tomita in view of Bohnsack teach all of the limitations of claim 3.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Machine translation of, “NEW FAST ION CONDUCTORS OF THE MI3MIIICl6 (MI = Li, Na, Ag; MIII = In, Y) Type”
This reference was cited in a recent IDS in the German language. The reference is relevant and teaches that trivalent atoms such as In and Y are substitutable in a lithium ion conductor compound (Li3MCl6), see §1, pgs. 2-3 and pg. 12. The chloride compound has substantial similarity to the claimed compound and the cited prior art (Tomita and Bohnsack) because chlorine and bromine are both halogens.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721